Title: From George Washington to Major General Robert Howe, 24 October 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West point 24th October 1779
        
        Both your favors of yesterday came to hand last Evening as did that of the 22d. I have, for some days past, had the destruction of the Enemy’s wood on Lloyds neck in contemplation. Major Tallmadge having been lately over on an excursion is probably better acquainted with the practicability of such a matter than any other person. From some hints which he dropped, when last at Head Quarters, he did not seem to think the enterprize a difficult one. Be pleased to consult the Major upon the foregoing, and desire him to gain intelligence of the quantity of Wood cut—the Guard upon it—and whether he thinks the business may be effected without running a greater Risque than the object, tho’ a very considerable one, is worth—Should you upon a full investigation, be [of] opinion that it may be undertaken with a tolerable prospect of success, I would wish you to have it carried into execution by a party from your Division, and if Major Tallmadge would undertake the command of it, I do not know a preferable officer for the purpose, as he is perfectly acquainted with the Ground, and with the preparations necessary for passing the sound.
        I have not the least objection to your ordering Fascines to be cut somewhat lower down, provided it be not so far, that a party of the enemy might venture up to destroy them—I cannot decide upon the propriety of your moving from your present position, till I have determined upon the Works necessary for securing the communication of Kings ferry—I have for this purpose wrote to Colo. Gouvion and desired him to come immediately up.
        You may be assured, my dear Sir, that nothing gives me greater

pleasure than to receive the Sentiments of my Officers upon any matters which may occur to them. The variety of Business in which I am necessarily engaged must of course take off my attention from many things which may materially concern the good of the Service, and I am never more obliged than when an Officer communicates to me whatever strikes him as being essential to the general good—I very sensibly feel your expressions of personal Regard, which I assure you is mutual, and I shall be happy in every opportunity of cultivating a continuance of your freindship. If—can find any tolerable pretext for going down with a Flag I have no objection. I do not imagine there is any reason for my writing to Govr Clinton on the subject.
        There is part of Capt. Burbecks Company of Artillery under the command of Lieut. Crowley with Colo. Hazens Regt Be pleased to direct him with his party and peice of Artillery to join his Company at West point.
        We have not yet recd any official accounts from the southward, which is most amazing. I am with great Regard Dear Sir Yr most obt Sert.
      